Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment filed on February 2, 2021.  Claims 1-4, 6-9, 11-14 and 16-19 are now pending.

Allowable Subject Matter
Claims 1-4, 6-9, 11-14 and 16-19 are allowed, renumbered as claims 1-16, respectively.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 11 are allowable because the best prior art of record or that encountered in searching for the invention, fails to disclose or suggest recommending real-time news by determining an interest of the user by merging short term interest, long term interest and real time interest of the user according to a relationship function and respective weights of the types of interests, wherein the interest of the user corresponding to one keyword is a combination result of the respective weights and keyword, determining a category, a subject and a keyword interested by the user according to the user interest, recalling from an inverted index  candidate recommendation information and based on user behavior data, determining an interest weight of information currently clicked by the user to obtain the real time interest of the user, as claimed, including other claim provisions.
Claims 2-4, 6-9, 12-14 and 16-19 depend from independent claims 1 and 11 respectively, and therefore are allowable on the merits.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data analysis:
USPN. 2014/0365468	USPN. 2016/0239738
USPN. 8996530		USPN. 9514133


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 17, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158